 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     JESSE J. FIGUEROA
 3   Assistant U.S. Attorney
     Arizona Bar No. 003938
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: jesse.figueroa@usdoj.gov
     Attorneys for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
     United States of America,
11                                                       CR19-03277-TUC-RM (EJM)
                            Plaintiff,
12
             vs.                                         NOTICE OF CONFESSIONS,
13                                                     ADMISSIONS, AND STATEMENTS
     Evgenii Glushchenko                               PURSUANT TO LOCAL RULE 16.1
14   aka Eugenii Glushchenko,
15                          Defendant.
16
17          Now comes the United States of America, by and through its attorneys, Michael
18   Bailey, United States Attorney for the District of Arizona, and Jesse J. Figueroa, Assistant
19   U.S. Attorney, hereby gives notice pursuant to Rule 16.1 of the Rules of Practice of the
20   United States District Court for the District of Arizona, that all confessions, admissions
21   and statements made by the defendants, and provided in disclosure to the defense, may be
22   introduced into evidence at trial. See United States v. Hall, 742 F.2d 1153, 1156 (9th Cir.
23   1984); United States v. Long, 455 F.2d 962, 963 (9th Cir. 1972).
24          Respectfully submitted this 12th day of December, 2019.
25
                                               MICHAEL BAILEY
26                                             United States Attorney
                                               District of Arizona
27
28                                             s/ Jesse J. Figueroa
                                               JESSE J. FIGUEROA
                                       Assistant U.S. Attorney
 1
     Copy of the foregoing served
 2   electronically this 12th day of
     December, 2019 to:
 3
     Jamiel Allen, Esq.
 4   Attorneys for defendant
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
